 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     KATHARINE BUTLER
 6
                                     UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                  CASE NO. 6:19-mj-00014-JDP
                                         )
11                     Plaintiff,        )                  STIPULATION AND REQUEST FOR
                                         )                  RULE 43 WAIVER OF PERSONAL
12                                       )                  APPEARANCE AND FOR VIDEO
     vs.                                 )                  CONFERENCE REGARDING CHANGE
13                                       )                  OF PLEA HEARING;
                                         )                  ORDER THEREON
14   KATHARINE BUTLER,                   )
                                         )                  Date: January 29, 2020
15                                       )                  Time: 10:00 AM
                       Defendant.        )                  Judge: Hon. Jeremy D. Peterson
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, KATHARINE

19   BUTLER, her attorney of record, CAROL ANN MOSES, and Legal Officer for the National Park

20   Service, SUSAN ST. VINCENT that, should the Court be in agreement, Ms. Butler be allowed to
21   appear via video conference from United States District Court in Oakland, California for the

22   Change of Plea Hearing in the above captioned matter. Pursuant to Federal Rule of Criminal

23   Procedure 43(b)(2), Ms. Butler, having been advised of her right to be present at all stages of

24   proceedings, respectfully requests this Court permit her to waive her right to personally appear for

25   her hearing regarding her Change of Plea. Ms. Butler agrees that her interests shall be represented

26   at all times by the presence of her attorney, Carol Moses, the same as if she were personally
27   present, and requests that this Court allow her attorney-in-fact to represent her interests at all

28   times. The government does not object to this request.


     REQUEST FOR RULE 43 WAIVER AND FOR VIDEO
     CONFERENCE REGARDING CHANGE OF PLEA                                                                  1
 1            Ms. Butler is charged with one count of 36 CFR 2.35(b)(2) – possessing a controlled

 2   substance without prescription, one count of 36 CFR 4.12(c) – exceeding the posted speed limit,

 3   one count of 36 CFR 4.2 – driving a motor vehicle without a valid driver’s license, and one count

 4   of 18 USC 13 – possessing a device, instrument, or paraphernalia used for unlawfully injecting or

 5   smoking a controlled substance.

 6           Ms. Butler lives in San Francisco, California, works full time, and is in the middle of

 7   Paralegal School at San Francisco State University, College of the Extended Learning, Paralegal

 8   Studies Program. Ms. Butler has no criminal history. Ms. Butler appeared personally in Yosemite

 9   National Park for the arraignment in this matter on April 2, 2019 and also for a status conference

10   on September 10, 2019.

11           To travel from Ms. Butler’s current residence in San Francisco, California to Yosemite

12   National Park, is approximately a 6 hour and 34 minute round trip by car. Due to her work and

13   school schedule, she would require lodging and it would cost approximately $550.00 for a hotel.

14   Traveling to Yosemite National Park creates a personal hardship for Ms. Butler as the travel time

15   involved would be difficult due to her demanding Paralegal School schedule and also her full

16   time work schedule. Ms. Butler works flexible hours to accommodate her class schedule and pay

17   is less. Missing any days of work creates a financial burden for Ms. Butler and the risk of falling

18   behind in her studies.

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


     REQUEST FOR RULE 43 WAIVER AND FOR VIDEO
     CONFERENCE REGARDING CHANGE OF PLEA                                                                   2
 1           Ms. Butler respectfully requests that the Court grant a waiver of her right and obligation to

 2   be personally present and that she be permitted to appear via video conference from the Ronald

 3   V. Dellums Federal Building & United States Courthouse - U.S. District Court in Oakland,

 4   California whose address is 1301 Clay Street, Oakland, California 94612, and whose phone

 5   number is 510-637-3530, for his hearing regarding the Change of Plea Hearing on January 29,

 6   2020 at 10:00 AM.

 7

 8   Dated: December 18, 2019                              /s/ Carol Ann Moses
                                                           CAROL ANN MOSES
 9                                                         Attorney for Defendant,
10                                                         KATHARINE BUTLER

11

12   Dated: December 18, 2019                              /s/ Susan St. Vincent
                                                           SUSAN ST. VINCENT
13                                                         Legal Officer
14                                                         Yosemite National Park

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     REQUEST FOR RULE 43 WAIVER AND FOR VIDEO
     CONFERENCE REGARDING CHANGE OF PLEA                                                                3
 1                                                 ORDER

 2            The above request is denied. Although travel to our court is inconvenient for some

 3   defendants, I generally require personal attendance at dispositive hearings by defendants residing

 4   within five hours’ drive of the court. Here, I do not find there to be justification for diverging

 5   from this general policy.

 6

 7   IT IS SO ORDERED.

 8
     Dated:      December 18, 2019
 9                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     REQUEST FOR RULE 43 WAIVER AND FOR VIDEO
     CONFERENCE REGARDING CHANGE OF PLEA                                                                  4
